Citation Nr: 1232459	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for low back disability, rated as 20 percent disabling from January 13, 2009, and as 40 percent disabling from February 25, 2011.

2.  Entitlement to a separate disability rating for radiculopathy of the left lower extremity as a neurological abnormality associated with the service-connected low back disability.  

3.  Entitlement to a separate disability rating for radiculopathy of the right lower extremity as a neurological abnormality associated with the service-connected low back disability.  

4.  Entitlement to a separate disability rating for erectile dysfunction as a neurological abnormality associated with the service-connected low back disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1989 and from June 2004 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO in April 2010.  A transcript of that hearing has been associated with the claims file.  Although the issues of separate ratings for radiculopathy of the left and right lower extremities and erectile dysfunction were not identified at the time of the April 2010 hearing as on appeal initially, the Board finds that such issues are part and parcel the of the Veteran's low back disability increased rating claim.

In January 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  Following completion of the development and adjudicative actions, the case was returned to the Board for further appellate review.

In a December 2011 rating decision, the disability rating for the Veteran's service-connected low back disability was increased by the RO from 20 percent disabling to 40 percent disabling, effective from February 25, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.

The issue of a separate disability rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that throughout the pendency of the appeal, the Veteran's low back disability has more closely approximated forward flexion of the thoracolumbar spine to 30 degrees or less.

2.  As a result of his low back disability, the Veteran experiences moderate radiculopathy of the left lower extremity.

3.  As a result of his low back disability, the Veteran experiences moderate radiculopathy of the right lower extremity.





CONCLUSIONS OF LAW

1.  From January 13, 2009, the criteria for a disability rating of 40 percent for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a separate 20 percent disability rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate 20 percent disability rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify was satisfied by letters sent to the Veteran in April and May of 2008.  The letters fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. app. 128 (1998).  None is found by the Board.

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, and post service VA and private treatment records with the claims file.  No outstanding evidence has been identified.

The Veteran was also afforded VA examinations with respect to his claims.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected low back disability and radiculopathy disorders under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the most recent February 2011 VA examination.  

The Veteran was also provided an opportunity to set forth his contentions during a video conference hearing before the undersigned in April 2010.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2010 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was also solicited regarding the severity of the Veteran's low back disability.  During the hearing, the Veteran essentially testified that his low back symptomatology had increased in severity and that he had undergone additional treatment for his disability.  The Veteran was subsequently seen for a VA examination and his outstanding private medical records were associated with the claims file.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, aside from the development explained herein, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted by the Veteran.

Finally, it is noted that this appeal was remanded by the Board in January 2011 for further development.  The Board instructed the RO to acquire any outstanding medical records relevant to the Veteran's claim and to provide the Veteran with a VA examination in order to determine the severity of his low back disability.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, the RO acquired the Veteran's available private treatment records.  Next, the Veteran underwent a VA examination in February 2011 that clarified the issue on appeal and that the Board finds adequate for adjudication purposes.  Finally, after the required development was completed, the issue was readjudicated and the Veteran was sent a Supplemental Statement of the Case in December 2011.  Accordingly, the Board finds that the January 2011 Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Increased Disability Ratings 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

In this case, the Veteran claims that his service-connected low back disability is more severe than what is reflected by the currently assigned 20 percent and 40 percent disability ratings.  By way of brief history, the RO granted service connection for the low back disability in a June 2008 rating decision, and assigned a 10 percent disability rating effective from April 11, 2008.  The RO increased the initial disability rating assigned for the Veteran's disability to 20 percent, effective from January 13, 2009.  In a January 2011 decision, the Board determined that a 20 percent rating was warranted for the Veteran's low back disability from the effective date of service connection to January 12, 2009.  His claim for an increased rating for the period of January 13, 2009, to the present was remanded for additional development.  In a subsequent December 2011 rating decision, the RO assigned a 40 percent rating for his low back disability, effective from February 25, 2011.  

Throughout the appeal, the low back disability has been rated under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  See 38. C.F.R. § 4.71a, Diagnostic Code 5242.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The formula for rating intervertebral disc syndrome based upon incapacitating episodes provides for a 40 percent evaluation for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See, 38 C.F.R. § 4.6.

Turning to the merits of the claim, the Veteran underwent a VA spine examination on January 13, 2009, at which time the claims file was reviewed by the VA examiner.  The examiner noted that Veteran underwent transforaminal lumbar interbody fusion (TLIF) at L5-S1 in January 2008.  During the examination, the Veteran reported experiencing constant low back pain with morning stiffness.  He described the severity of his pain as moderate and reported that he experienced pain on a daily basis.  His pain radiated into his buttocks and lower extremities.  Additional symptoms included a history of urinary incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The VA examiner indicated that the etiology of the Veteran's symptoms were not unrelated to his low back disability.  The Veteran also reported experiencing fatigue, decreased motion, weakness, and spasms.  Flare ups of his symptomatology occurred weekly and lasted three to seven days.  Precipitating factors included daily work requirements involving getting into and out of his truck, climbing, descending steps, sudden movements, increased flexion and bending, lifting, constant positions, and overhead extensions or movements.  The Veteran stated that he was "pretty much" incapacitated during a flare up.  He reported experiencing over forty-four episodes when he should have been on bed rest but he endured significant back pain in order to keep his job as a delivery truck driver.  He stated that he barely made it to work during these episodes and that he used bed rest over the weekends.  The Veteran indicated that he used two canes for ambulation and that he was able to walk one quarter of a mile.  

The physical examination revealed that the Veteran walked with a normal gait and posture.  There were no abnormal spinal curvatures, with the exception of lumbar flattening.  The thoracolumbar spine was not anklyosed.  The examination revealed objective evidence of spasms and tenderness on the left side of the thoracolumbar spine.  Range of motion testing revealed the following:  flexion from zero to 50 degrees; extension from zero to 10 degrees; left and right lateral flexion from zero to 10 degrees; and left and right lateral rotation from zero to 10 degrees.  There was objective evidence of pain with active range of motion; however, the VA examiner did not indicate the degree at which pain began.  The Veteran demonstrated additional limitation of his range of motion after repetitive use due to pain.  Lumbar spine range of motion following repetitive testing was reported as:  flexion from zero to 40 degrees; extension from zero to 5 degrees; left and right lateral flexion from zero to 5 degrees; and left and right lateral rotation from zero to 5 degrees.  Motor, sensory, and reflex examinations were normal.  Lasegue's sign was negative.  The examiner reviewed a May 2008 radiology examination, which revealed post fusion changes in the lumbar spine.  

Following the examination, the examiner diagnosed the Veteran with chronic low back pain associated with degenerative disc disease (DDD) with TLIF of L5-S1.  The examiner noted that the Veteran was employed fulltime as a delivery truck driver and that he had not lost any time from work during the previous year.  He determined that the Veteran's disability had significant effects on his usual occupation, as the Veteran had decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, and pain.  He also experienced increased back pain with sudden movements, constant positions, and lifting.  The Veteran's disability prevented him from participating in sports and exercise.  The effects on his other daily activities ranged from no effect to severe.

Private medical records dated from January 2009 to August 2010 document the continued treatment of the Veteran's low back symptomatology. 

These private treatment records reveal that the Veteran underwent a clinical examination in January 2009, at which time he reported experiencing continued low back pain that radiated into his bilateral lower extremities.  The Veteran stated that his pain was aggravated by standing and alleviated by sitting.  The clinical examination revealed that the Veteran walked with a normal gait.  The Veteran demonstrated approximately 25 degrees of lumbar spine flexion.  Tenderness was noted with palpation.  There was no evidence of spinal deformities.  The neurological examination revealed numbness/tingling and weakness in the left lower extremity.  The examination was negative for incoordination, loss of urinary control, loss of bowel control, paralysis, paresthesias, and unsteadiness.  Straight leg raises were negative.  

A May 2009 private electromyogram (EMG) and nerve conduction studies revealed evidence of left radiculopathy and polysensory peripheral neuropathy of the left lower extremity. 

A June 2009 private physical examination report shows that the Veteran demonstrated decreased lumbar spine range of motion, with flexion to approximately 25 degrees.  The Veteran reported experiencing numbness, tingling, and weakness in his left lower extremity, but denied any incoordination, loss of urinary or bladder control, paralysis, paresthesias, or unsteadiness.  

A July 2009 private treatment record shows that the Veteran underwent decompressive laminectomy at L5-S1 following complaints of radicular pain in his left leg.  At the time of his discharge, he was neurologically intact, demonstrated good strength, and ambulated and voided without difficulty.    

The Veteran underwent a private physical examination in April 2010.  Range of motion of his lumbar spine was very limited, as he demonstrated flexion to about 15 to 20 degrees prior to the onset of significant pain.  The Veteran demonstrated extension to 10 degrees, with pain.  Straight leg raises were negative bilaterally and the Veteran had normal motor strength in his bilateral lower extremities.  His reflexes were hyporeflexic in both knees and ankles.  

An additional April 2010 private clinical examination revealed that the Veteran ambulated with a normal gait and presented with a normal posture.  The musculoskeletal examination revealed normal lumbar spine range of motion, with no tenderness, pain, swelling, muscle spasms, or abnormal sensation.  Although the Veteran reported experiencing numbness and tingling in his bilateral lower extremities, he denied any incoordination, loss of urinary control, loss of bowel control, paralysis, paresthesias, unsteadiness, or weakness.

A June 2010 private physical examination revealed that the Veteran had lumbar spine flexion to 30 degrees, extension to 10 degrees, and right and left bending to 15 degrees.  The Veteran's range of motion was limited in all directions due to pain.  His straight leg raises were negative to 90 degrees, bilaterally.  The neurological examination of the lower extremities revealed intact motor and reflex function.  The sensory examination revealed diminished sensation to light touch in the left thigh, calf, foot, and toes.  

An August 2010 private medical record documents the Veteran's continued report of back pain that radiated into his  bilateral lower extremities.  The physical examination revealed lumbar spine flexion to 30 degrees, extension to 20 degrees, and right and left bending to 15 degrees.  Straight leg raises were possible to 90 degrees, bilaterally, without significant pain.  The Veteran's reflexes were intact.  He had diminished sensation in his left thigh, calf, foot, and toes.  The diagnosis, in part, was chronic low back pain with bilateral radicular leg pains.  His private physician commented that he was unsure if a further fusion operation to treat the Veteran's condition would be helpful, as there was a "50/50" chance of significant improvement of his pain.  As there was no evidence of ongoing nerve root compression, the physician theorized that the Veteran's left radiculopathy pain was probably chronic nerve damage from his original pathology.  

The Veteran underwent an additional VA spine examination in February 2011.  The examiner noted his review of the claims file in the associated examination report.  The Veteran reported experiencing progressively worsening low back pain that was treated with pain medication and surgery with poor results.  He experienced severe flare ups of his symptomatology on a weekly basis, which was precipitated by overuse at work.  The Veteran primarily experienced pain during a flare up, but he also experienced stiffness and reduced range of motion.  The Veteran also reported experiencing fatigue, decreased motion, stiffness, and weakness.  Additional symptoms included a history of urinary incontinence, urinary urgency, nocturia, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, and pain that radiated into his bilateral lower extremities.  The VA examiner indicated that the etiology of the Veteran's symptoms were not unrelated to his low back disability.  The Veteran stated that he experienced approximately forty-eight days of incapacitating episodes requiring bed rest during the previous twelve months, the majority of which occurred on the weekends.  He denied using any assistive devices and stated that he could walk approximately one fourth of a mile.

On the physical examination, the Veteran walked with an antalgic gait.  There were no abnormal spinal curvatures noted, and the examination was negative for evidence of ankylosis.  The examination revealed objective evidence of muscle spasms, guarding, pain with motion, and tenderness.  Lumbar spine range of motion was reported as follows:  flexion from zero to 45 degrees; extension from zero to 5 degrees; left and right lateral flexion from zero to 10 degrees; and left and right lateral rotation from zero to 10 degrees.  Repetitive testing revealed objective evidence of pain and thoracolumbar spine range of motion as follows:  flexion from zero to 30 degrees; extension to zero degrees; left and right lateral flexion from zero to 5 degrees; and left and right lateral rotation from zero to 5 degrees.  The reflex examination revealed hypoactive ankle jerk, bilaterally.  The sensory and motor examinations did not reveal any abnormalities.  The Lasegue's sign was positive on the left and right.  The examiner noted his review of a February 2010 private magnetic imaging resonance study (MRI) of the lumbar spine, which revealed minimal retrolithesis and left-sided posterior element surgery with left-sided transpedicular fixation and interbody fusion.    

The examination revealed diagnoses of DDD and degenerative joint disease (DJD), multilevel, with bilateral lower extremity radiculopathy.  The effect of these diagnoses on the Veteran's usual occupation were reported as changes in his assigned duties, increased tardiness, and increased absenteeism.  His occupational activities were also affected by his problems with lifting and carrying, difficulty reaching, his lack of stamina, and pain.  The effects of his low back disability on his usual daily activities were the same as his occupational limitations.  The examiner commented that it was apparent from the Veteran's history, and as demonstrated on the examination, that overuse and flare ups would reduce the Veteran's range of motion and functional ability.  He stated that this would result in poor work performance and absences.  The examiner noted that the Veteran's lumbar spine DDD was extensive, that he had a very poor surgical result, and that he remained with serious pathology at multiple levels.  The examiner based his opinion on current medical knowledge, his experience, and the examination results.  

Additionally, the examiner diagnosed the Veteran with moderately severe bilateral sciatica, as demonstrated by the positive Lasegue's sign bilaterally

In a statement submitted in February 2011, the Veteran's wife described her observations as to the Veteran's low back symptomatology.  She essentially reported that the Veteran's back disability had declined over the past few years and that his disability affected his ability to work.  She also reported that the Veteran had bowel problems, which she stated his doctors believed could be due to the nerve damage in his back; she disputed that his bowel symptomatology was related to his use of a vitamin supplement.  The Veteran's wife also described how the Veteran's low back pain limited his daily activities, such as playing with his child.  

Analysis

Based on the foregoing, the Board finds that a disability rating of 40 percent is warranted for the Veteran's low back disability from January 13, 2009, to the present based on a limitation of the Veteran's lumbar spine range of motion.  As noted above, a next-higher, 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  In this case, the preponderance of the evidence shows that the Veteran's low back disability more closely approximates forward flexion to at 30 degrees or less, and his lumbar spine range of motion is limited by objective evidence of pain.  The Board acknowledges that the Veteran demonstrated lumbar spine flexion beyond 30 degrees in January 2009 and April 2010.  However, the Board must give consideration to any additional limitations caused by such things as pain when determining the level of functional loss due to the Veteran's lumbar spine disability.  See DeLuca, 8 Vet. App. 202.   In this case, the objective evidence of record reflects that the Veteran's low back disability has primarily been manifested by lumbar spine flexion to 30 degrees, to include pain.  As such, the Board finds that resolving all reasonable doubt in the Veteran's favor, a 40 percent disability rating is warranted for the Veteran's low back disability during the entire period on appeal as a result of the additional functional impairment caused by pain under Diagnostic Code 5242.   In reaching this determination, the Board finds the Veteran's private treatment records and the February 2011 VA examination report to be especially probative evidence of the functional impairment caused by the Veteran's pain and limitation of motion.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, the Board finds that a disability rating higher than 40 percent disabling is not warranted for this time period under the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, the medical evidence simply does not show an unfavorable ankylosis of the Veteran's entire thoracolumbar spine during the time period on appeal.  See  38 C.F.R. § 4.71a, Diagnostic Code 5242; see also DeLuca, 8 Vet. App. 202.  Indeed, the January 2009 and February 2011 VA examination reports show that there was no ankylosis detected during the clinical examinations, as the Veteran demonstrated movement of his thoracolumbar spine, as described above.  The Veteran has demonstrated some movement of his lumbar spine, even with pain, throughout the pendency of the appeal.  While the Veteran has reported experiencing incapacitating episodes due to his low back disability, there is no objective evidence that he was prescribed bed rest by a physician due to incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant the next-higher 60 percent rating under Diagnostic Code 5243.  Thus, the medical evidence does not show that a disability rating in excess of 40 percent is warranted under the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that the Rating Schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  In this regard, the issue of a possible separate evaluation for erectile dysfunction as a neurological abnormality associated with the Veteran's service-connected low back disability is remanded to the RO for additional development as directed below.  The Board recognizes the Veteran and his wife's reports of his bladder and bowel symptomatology.  Specifically, the Veteran reported having a history urinary incontinence and frequency and nocturia during the January 2009 and February 2011 VA examinations.  However, his private medical records dated in January 2009, June 2009, and April 2010 include his denial of any urinary or bowel incontinence.  He was found to be neurologically intact in July 2009.  Moreover, there is no objective evidence that the Veteran has been diagnosed with any bladder or bowel impairments associated with his service-connected low back disability.  Thus, separate ratings for neurological abnormalities of the bladder or bowel are not warranted.  

Notwithstanding the foregoing, after reviewing the evidence on file, the Board finds that pursuant to Note (1), the Veteran is entitled to separate 20 percent disability ratings for radiculopathy of the lower right and left extremities under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis," involved with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Specifically, the evidence over the course of this appeal has consistently reflected that the Veteran experiences radiculopathy of the left and right lower extremities associated with his low back disability.  In February 2011, the VA examiner diagnosed the Veteran with sciatic radiculopathy of the bilateral lower extremities, which was characterized as "moderately severe" based on the clinical examination findings.  As is noted above, VA regulations at 38 C.F.R. § 4.124a provide that when the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  There is no evidence that the sciatic radiculopathy causes any impairment of the lower extremities characterized by any actual paralysis; it is wholly sensory as evidenced by the pain, numbness, paresthesia, etc.  But there is no evidence of loss or weakening of muscle movement, atrophy, dangling foot, etc.  As such, while "moderately severe" incomplete paralysis contemplates the assignment of a 40 percent rating, under the circumstances of this case VA regulations preclude the assignment of a rating in excess of 20 percent for each lower extremity.  Therefore, the Board finds that the Veteran's radiculopathy is appropriately rated as if moderate in degree and assigns a 20 percent disability rating is warranted for moderate incomplete paralysis of the left and right lower extremities.

In reaching the above decision, the Board has also considered the Veteran and his wife's statements that an increased rating is warranted for his service-connected low back disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report his symptoms because this requires only personal knowledge as it comes to the both of them through their senses.  Layno, 6 Vet. App. at 470.  They are not, however, competent to identify a specific level of disability relating to a low back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings assigned for his low back disability and associated neurologic abnormalities contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings at during the period currently on appeal.  Thus, the ratings assigned or upheld herein are adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record supports the award of a 40 percent disability rating, but no greater, for the Veteran's low back disability from January 13, 2009, to the present and separate, 20 percent rating for the associated radiculopathy of the bilateral lower extremities.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability ratings in excess of the rating assigned and upheld herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, the Veteran has consistently reported that his is employed full time throughout the pendency of the appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a 40 percent rating for a low back disability from January 13, 2009, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a separate 20 percent rating for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a separate 20 percent rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the issue of entitlement to separate disability rating for erectile dysfunction as a neurologic abnormality associated with the Veteran's service-connected low back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A; 38 C.F.R. § 3.159(c).

As noted above, VA regulations provide for the separate evaluation of compensable objective neurologic abnormalities associated with a spinal disability.  See 38 C.F.R. § 4.71a, Note (1).  During the January 2009 and February 2011 VA examination, the Veteran reported experiencing erectile dysfunction.  Although both examiners noted the Veteran's reported symptoms, they did not diagnose the Veteran with an erectile dysfunction disorder or opine whether the Veteran's reported symptomatology was related to his low back disorder.  

Based on the foregoing, the Board finds that additional development is necessary to properly assess the nature and etiology of the possible neurological impairment manifested by erectile dysfunction.  As explained above, the medical evidence of record does not adequately address whether the Veteran currently has erectile dysfunction that may be attributable to his service-connected low back disorder.  In this regard, the Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the Board finds that the Veteran should be afforded appropriate VA examination to determine whether the Veteran has erectile dysfunction that is associated with his service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private medical records identified by the Veteran that are relevant to his claim.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction, to include whether the disorder is a neurologic abnormality associated with the low back disability.  All indicated studies should be accomplished. A copy of this remand and the claims folder must be available for review by the examiner.

Following a clinical examination and review of the claims file, the examiner must identify any erectile dysfunction disorders found to be present.  For all diagnoses made, the examiner shall opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's reported erectile dysfunction is a neurologic abnormality that was caused by, permanently worsened (aggravated) by, or otherwise associated with, the Veteran's service-connected low back disability.  In making this determination, the examiner must acknowledge and discuss any reports of a continuity of symptomatology. 

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completion of the foregoing, and after undertaking any further development deemed warranted by VA regulations, the RO shall adjudicate whether a separate disability rating is warranted for erectile dysfunction as neurologic abnormality associated with the service-connected low back disability.  If the determination is adverse, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


